OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01835 Pioneer Series Trust XI (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Core Equity Fund Schedule of Investments 9/30/14 (unaudited) Shares Value COMMON STOCKS - 99.3% Energy - 9.3% Oil & Gas Equipment & Services - 2.7% Halliburton Co. $ Superior Energy Services, Inc. * $ Oil & Gas Exploration & Production - 5.7% Cabot Oil & Gas Corp. $ EOG Resources, Inc. Kodiak Oil & Gas Corp. * Pioneer Natural Resources Co. Southwestern Energy Co. * $ Oil & Gas Refining & Marketing - 0.9% Marathon Petroleum Corp. * $ Total Energy $ Materials - 3.7% Commodity Chemicals - 1.7% LyondellBasell Industries NV $ Fertilizers & Agricultural Chemicals - 1.0% Monsanto Co. $ Specialty Chemicals - 1.0% Ecolab, Inc. $ Total Materials $ Capital Goods - 7.4% Aerospace & Defense - 2.9% Honeywell International, Inc. $ United Technologies Corp. $ Electrical Components & Equipment - 1.5% Eaton Corp. Plc $ Construction & Farm Machinery & Heavy Trucks - 0.6% Cummins, Inc. $ Industrial Machinery - 2.4% Ingersoll-Rand Plc $ Parker-Hannifin Corp. $ Total Capital Goods $ Transportation - 2.4% Airlines - 1.1% American Airlines Group, Inc. $ Railroads - 1.3% Union Pacific Corp. $ Total Transportation $ Consumer Durables & Apparel - 1.3% Apparel, Accessories & Luxury Goods - 1.3% PVH Corp. $ Total Consumer Durables & Apparel $ Consumer Services - 2.0% Hotels, Resorts & Cruise Lines - 1.1% Marriott International, Inc. $ Restaurants - 0.9% Starbucks Corp. $ Total Consumer Services $ Media - 4.1% Broadcasting - 0.7% CBS Corp. (Class B) $ Cable & Satellite - 1.7% Comcast Corp. $ Movies & Entertainment - 1.7% The Walt Disney Co. $ Total Media $ Retailing - 4.5% Internet Retail - 1.1% Amazon.com, Inc. * $ Department Stores - 0.8% Macy's, Inc. $ Apparel Retail - 1.2% Ross Stores, Inc. $ Home Improvement Retail - 1.4% Lowe's Companies, Inc. $ Total Retailing $ Food & Staples Retailing - 1.5% Drug Retail - 1.5% CVS Health Corp. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 7.0% Brewers - 1.1% Molson Coors Brewing Co. (Class B) $ Soft Drinks - 1.3% PepsiCo., Inc. $ Packaged Foods & Meats - 3.1% Campbell Soup Co. $ Keurig Green Mountain, Inc. Mondelez International, Inc. The Hershey Co. $ Tobacco - 1.5% Lorillard, Inc. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.8% Personal Products - 0.8% Nu Skin Enterprises, Inc. $ Total Household & Personal Products $ Health Care Equipment & Services - 5.2% Health Care Equipment - 0.7% Covidien Plc $ Health Care Distributors - 1.4% Cardinal Health, Inc. $ Health Care Services - 1.5% DaVita HealthCare Partners, Inc. * $ Express Scripts Holding Co. * $ Managed Health Care - 1.6% Aetna, Inc. $ Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 9.4% Biotechnology - 4.0% Celgene Corp. * $ Gilead Sciences, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 5.4% AbbVie, Inc. $ Johnson & Johnson Merck & Co., Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 7.9% Diversified Banks - 4.0% Bank of America Corp. $ Citigroup, Inc. $ Regional Banks - 3.9% Regions Financial Corp. $ The PNC Financial Services Group, Inc. Zions Bancorporation $ Total Banks $ Diversified Financials - 7.2% Other Diversified Financial Services - 1.0% Voya Financial, Inc. $ Specialized Finance - 1.2% The NASDAQ OMX Group, Inc. $ Consumer Finance - 1.2% Discover Financial Services, Inc. $ Asset Management & Custody Banks - 1.6% Affiliated Managers Group, Inc. * $ The Carlyle Group LP $ Investment Banking & Brokerage - 2.2% Lazard, Ltd. $ Morgan Stanley Co. $ Total Diversified Financials $ Insurance - 1.1% Property & Casualty Insurance - 1.1% The Allstate Corp. $ Total Insurance $ Software & Services - 11.0% Internet Software & Services - 6.3% eBay, Inc. * $ Facebook, Inc. * Google, Inc. (Class A) * Google, Inc. (Class C) Yahoo!, Inc. * $ Data Processing & Outsourced Services - 1.4% Visa, Inc. $ Systems Software - 3.3% Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 7.1% Communications Equipment - 1.2% F5 Networks, Inc. * $ Computer Storage & Peripherals - 5.9% Apple, Inc. $ EMC Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.6% Semiconductors - 1.6% Analog Devices, Inc. $ Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 2.4% Integrated Telecommunication Services - 2.4% Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 2.4% Electric Utilities - 2.4% American Electric Power Co., Inc. $ NextEra Energy, Inc. * $ Total Utilities $ TOTAL COMMON STOCKS (Cost $1,367,623,180) $ TOTAL INVESTMENT IN SECURITIES - 99.3% (Cost $1,367,623,180) (a) $ OTHER ASSETS & LIABILITIES - 0.7% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At September 30, 2014, the net unrealized appreciation on investments based on cost for federal income tax purposes of $1,371,165,459 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreicaiotn for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of September 30, 2014, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
